DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.


Drawings 

The drawings are objected to because Figures 1G, 5, 6C, 7B, 8C, 9B and 10B contain multiple components/figures.  The examiner respectfully suggests applicant either use a bracket to show how the components/figures are interconnected or label the figures using different figure numbers for each figure (e.g. Fig. 5A, Fig. 5B, Fig 5C, etc.).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 



Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Avar US 20150143720 (herein after Avar) in view of Bee US 20190098946 (herein after Bee). 

Regarding claim 1, Avar discloses an article of footwear (as seen in annotated Figures 1 and 12 ) comprising: an upper (150); a plate (158), the plate having a first side (190) and a second side (192) and a perimeter (paragraph 0072 and 0091), wherein the first side is configured to be ground-facing when the plate is a component of the article of footwear (as seen in annotated Figures 1 and 12); and a rand (156, paragraph  0065, 0071) comprising a rand polymeric material (Intermediate member 156 can be made out of any suitable material)`. For example, intermediate member 156 can be made from rubber or other polymeric material, composite material, foam, leather, or another material. In some embodiments, intermediate member 156); wherein the rand is operably coupled to at least a portion of the perimeter of the plate and at least a portion of the upper (paragraph 0072 and 0091).










[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper edge of the rand)][AltContent: arrow][AltContent: textbox (Upper)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plate)]
    PNG
    media_image1.png
    709
    476
    media_image1.png
    Greyscale

[AltContent: textbox (Bite line)][AltContent: arrow][AltContent: textbox (Rand)]
    PNG
    media_image2.png
    574
    234
    media_image2.png
    Greyscale

However, Avar does not specifically disclose the plate comprising a first polyolefin resin that is different from the polymeric material used to make the rand.  

Bee teaches the plate comprising a first polyolefin resin that is different from the polymeric material used to make the rand (paragraph 0199 and 0212).  

Avar is analogous art to the claimed invention as it relates to multi component footwear.  Bee is analogous art to the claimed invention in that it utilizes a polyolefin resin that is used to make the plate which is different from the polymeric material – rubber – used to make the rand.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the footwear of Avar, with the plate configuration and construction, as taught by Bee in order to form a footwear that adheres better to a textile upper and is capable of adding color, texture and decorative effect.  The substitution of the materials and construction of Bee would be a simple substitution of one known element for another to obtain predictable results, footwear components and sole parts that adhere better to a textile upper and are capable of adding color, texture and decorative effect to the area between the sole, bite line and upper.

Regarding claim 2, the modified article of footwear of the combined references discloses the rand (156 of Avar) is disposed at least partially between the plate and the upper (as seen in annotated Figures 1 and 12 of Avar).  

Regarding claim 3, the modified article of footwear of the combined references discloses the rand (156 of Avar) is disposed on an outer surface of the upper and on an outer surface of the plate (as seen in annotated Figures 1 and 12 of Avar).  

Regarding claim 4, the modified article of footwear of the combined references discloses wherein the rand is disposed about substantially the entire perimeter of the article of footwear (as seen in annotated Figures 1 and 4 of Avar).  

Regarding claim 5, the modified article of footwear of the combined references discloses wherein the rand is adhesively bonded to the plate (paragraph 0066 of Avar), the upper (paragraph 0042 of Avar), or both (paragraphs 0066 and 0042 of Avar).  

Regarding claim 6, the modified article of footwear of the combined references discloses wherein the rand is thermally bonded to the plate, the upper, or both (paragraphs 0066 and 0042 of Avar).  

Regarding claim 7, the modified article of footwear of the combined references discloses wherein the rand is mechanically bonded to the plate, the upper, or both (paragraphs 0066, 0091and 0042 of Avar).  

Regarding claim 8, the modified article of footwear of the combined references discloses wherein the rand has a thickness of about 1 millimeter to about 5 millimeters (as seen in annotated Figures 1 and 12 of Avar).  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the rand of Avar, having a thickness along the bite line and upper regions of between about 1 millimeter and about 5 millimeters along the bite line and upper, in order to form an adhered region that improves attachment of the sole to the upper and provides a region of decorative capabilities for aesthetic embellishment of the footwear.  The modification would be a simple construction modification to obtain predictable results, an improved attachment region of the sole to the upper allowing for decorative capabilities and aesthetic embellishment of the footwear.

Regarding claim 9, while the modified article of footwear of the combined references discloses wherein the rand has a flexural modulus that is lower than a flexural modulus of the plate (paragraph 102 of Avar), the combined references fail to disclose the flexural modulus of the rand being at least 10 percent lower of the plate.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the rand of Avar, with flexural modulus 10 percent lower than the plate in order to form a more stable upper.  The modification of the rand would be a simple modification to obtain predictable results, a more stable upper during wear, since it has been held that where general conditions of claim are disclosed in the prior art, discovering the optimum, or a workable range involves only ordinary skill in the art. In re Aller, 105 USPQ233.

Regarding claim 10, the modified article of footwear of the combined references discloses wherein the rand (156 of Avar) attaches to the upper above a bite line (as seen in annotated Figure 1 of Avar) formed at the junction of the perimeter of the plate and the upper (as seen in annotated Figure 1 of Avar).  

Regarding claim 11, the modified article of footwear of the combined references discloses wherein the rand has a height of about 1 millimeter to about 25 millimeters (as seen in annotated Figure 1 of Avar), as measured from the bite line (as seen in annotated Figure 1 of Avar) to an upper edge of the rand (as seen in annotated Figure 1 of Avar).  

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the rand of Avar, having a height of about 1 millimeter to about 25 millimeters as measured from the bite line to an upper edge of the rand, in order to have a portion of the rand extendable beyond the perimeter of the plate.  The modification of the rand would be a simple modification to obtain predictable results, a more stable upper, having a significantly visible region for decoration, since it has been held that where general conditions of claim are disclosed in the prior art, discovering the optimum, or a workable range of how larger the region of visibility should be, involves only ordinary skill in the art. In re Aller, 105 USPQ233.

Regarding claim 12, the modified article of footwear of the combined references discloses wherein the rand has textured surface (paragraphs 0008, 0010 and 0012 of Bee).  

Regarding claim 13, the modified article of footwear of the combined references discloses wherein the rand polymeric material is a foamed material (paragraphs 0012 of Bee).  

Regarding claim 14, the modified article of footwear of the combined references discloses wherein the first polyolefin resin comprises a polyolefin copolymer and an effective amount of a resin modifier (paragraph 0099 of Bee).  

Regarding claim 15, the modified article of footwear of the combined references discloses wherein the rand polymeric material (paragraph 0071 of Avar) comprises a polymeric component that is substantially similar to the polymeric component of first polyolefin resin (paragraphs 0112, 0202 and 0203 of Bee), except the polymeric component of the rand polymeric material (paragraph 0071 of Avar) comprises a greater concentration of polymeric resin modifier (paragraph 0099 of Bee) than the polymeric component of the first polyolefin resin (paragraphs 0112, 0202 and 0203 of Bee).  

Regarding claim 16, the modified article of footwear of the combined references discloses wherein the rand polymeric material comprises an elastomeric material (paragraph 0071 of Avar– rubber).  

Regarding claim 17, the modified article of footwear of the combined references discloses wherein the rand polymeric material comprises an olefin elastomer (paragraph 0071 of Avar– rubber can include an olefin elastomer filler).  

Regarding claim 18, the modified article of footwear of the combined references discloses wherein the rand has at least one decorative portion that is colored (Abstract, paragraph 0006 of Bee) or printed or both.  

Regarding claim 19, the modified article of footwear of the combined references discloses wherein a decorative textile or film is disposed on an exterior surface of the rand (paragraph 0009 of Bee).  

Regarding claim 20, the modified article of footwear of the combined references discloses wherein a decorative textile or film (paragraph 0009 of Bee) is disposed on an interior surface of the rand (156 of Avar), between the rand and the upper (as seen in Figures 1 and 12 of Avar).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS, at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732